Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

  Claims 1-19 are pending.

This action is response to the application filed on March 27, 2020.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –




Claims 1, 3-6, 8-10, 15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by INAGAKI et al (U.S. Pub. No. 2017/0031329). 

With respect to claims 1, 6 and 15, INAGAKI et al teaches 
setting at least one fault condition of the CNC machine tool (abstract, fault prediction system includes a machine learning device that learns conditions associated with a fault of an industrial machine.  The machine learning device includes a state observation unit that, while the industrial machine is in operation or at rest, observes a state variable including, e.g., data output from a sensor, internal data of control software, or computational data obtained based on these data, a determination data obtaining unit that obtains determination data used to determine whether a fault has occurred in the industrial machine or the degree of fault, and a learning unit that learns the conditions associated with the fault of the industrial machine); 
running a first simulation model of the CNC machine tool under each set fault condition respectively to generate a fault, and recording at least one fault phenomenon of the fault ([0005] to improve the yield and prevent accidents, abnormality of any component may be detected in advance.  For example, one known method compares the output value of a sensor with a predetermined threshold to detect an abnormality on the basis of the comparison result.  An "industrial machine" herein refers to not only 
 for each fault phenomenon recorded, backtracking at least one possible fault generating the fault phenomenon, to establish an association between the fault phenomenon and at least one possible fault generating the fault phenomenon ([0009] According to a first aspect of the present invention, there is provided a machine learning device that learns a condition associated with a fault of an industrial machine, the device including a state observation unit that, while the industrial machine is in operation or at rest, observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment, internal data of control software controlling the industrial machine, and computational data obtained based on one of the output data and the internal data; a determination data obtaining unit that obtains determination data used to determine one of whether a fault has occurred in the industrial machine and a degree of fault; and a learning unit that learns the condition associated with the fault of the industrial machine in accordance with a training data set generated based on a combination of the state variable and the determination data); and 
generating a first fault diagnosis database of the CNC machine tool according to the at least one association established ([0038] The robot controller 3 is implemented in a digital computer including an interface connected to a CPU, a ROM, a RAM, a non-volatile memory, and an external device.  The robot controller 3 includes a fault determination unit 31, as illustrated as FIG. 1. 
 

the known fault diagnosis method.  The fault determination unit 31 determines whether a fault has occurred in the robot 2 or the degree of fault, independently of fault information generated by the fault prediction system 1).

With respect to claims 3, 8 and 17, INAGAKI et al teaches fault condition involves all components of the CNC machine tool, and each of the at least one fault condition only involves one component of the CNC machine tool; and the at least one fault condition involves all components of the CNC machine tool, and each of a portion of or all of the at least one fault condition involves at least two components of the CNC machine tool ([0038] The robot controller 3 is implemented in a digital computer including an interface connected to a CPU, a ROM, a RAM, a non-volatile memory, and an external device.  The robot controller 3 includes a fault determination unit 31, as illustrated as FIG. 1).

 With respect to claims 4, 9 and 18, INAGAKI et al teaches setting a semantic description of each fault phenomenon and recording same in the first fault diagnosis database, and setting a semantic description of each fault and recording same in the first fault diagnosis database (abstract, fault prediction system includes a machine learning device that learns conditions associated with a fault of an industrial machine.  The machine learning device includes a state observation unit that, while the industrial machine is in operation or at rest, observes a state variable including, e.g., data output from a sensor, internal data of control software, or computational data obtained based 
 
With respect to claims 5, 10 and 19, INAGAKI et al teaches running a second simulation model of the CNC machine tool under each of the at least one set fault condition respectively to generate a second fault diagnosis database; and using the second fault diagnosis database to correct the first fault diagnosis database ([0039] The fault determination unit 31 determines a fault of the robot 2, using the known fault diagnosis method.  The fault determination unit 31 determines whether a fault has occurred in the robot 2 or the degree of fault, independently of fault information generated by the fault prediction system 1).
 
Allowable Subject Matter

Claims 2, 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163